914 F.2d 270
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SHIPCO GENERAL, INCORPORATED, Appellant,v.The UNITED STATES, Appellee.
No. 90-1172.
United States Court of Appeals, Federal Circuit.
Aug. 7, 1990.

Before NIES, Chief Judge, ARCHER, Circuit Judge, and JACK R. MILLER, Senior Circuit Judge.
PER CURIAM.


1
Shipco General, Inc., appeals under 28 U.S.C. Sec. 1295(a)(10) (1988), from a decision of the Armed Services Board of Contract Appeals dated September 26, 1989, granting partial summary judgment in favor of the government in connection with Shipco's claim for termination settlement costs.  The government's brief raised the issue that section 1295(a)(10) does not afford jurisdiction to entertain the instant appeal.  That section provides for jurisdiction:


2
of an appeal from a final decision of an agency board of contract appeals pursuant to section 8(g)(1) of the Contract Disputes Act of 1978 (41 U.S.C. 607(g)(1)).


3
The government maintains that Shipco is attempting to appeal from a non-final interlocutory order.  Shipco filed no reply brief and declined to file a response to the jurisdictional question raised by the government although requested to do so by the court.


4
The question of jurisdiction having been considered, we conclude that the subject decision of the board is not appealable under Sec. 1295(a)(10).   See Teller Environmental Sys. v. United States, 802 F.2d 1385 (Fed.Cir.1986).  Accordingly, the appeal is dismissed without prejudice for lack of jurisdiction.

Costs

5
Costs are awarded to the United States.